 1

 2

 3                                              JS-6
 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   JAMES SHAYLER, an               Case No. 2:21-cv-03210-RGK-MAA
13   individual,

14                                       [PROPOSED] ORDER DISMISSAL
          Plaintiff,                     WITH PREJUDICE
15
     v.
16

17   W/J COMMERCIAL VENTURE,
     L.P., a California limited
18   partnership; and DOES 1-10,
19   inclusive,
20        Defendants.
21

22

23

24

25

26

27
                                     1
28
                              [PROPOSED] ORDER
                          DISMISSAL WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Shayler (“Plaintiff”) and W/J Commercial
 3
     Venture, L.P., (“Defendant”), the Court hereby enters a dismissal with prejudice of
 4

 5   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6   bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: May 7, 2021
10

11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
